Citation Nr: 9921255	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-51 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a liver disability, to 
include jaundice.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which determined 
that new and material evidence had not been presented sufficient 
to reopen the veteran's claim for entitlement to service 
connection for a liver disability and jaundice.  A notice of 
disagreement was received in October 1996.  The statement of the 
case was issued in October 1996.  A substantive appeal addressing 
this issue was received in December 1996.

This claim was initially presented to the Board in March 1997, at 
which it was remanded for de novo consideration by the RO.  The 
Board determined that because the veteran's original claims 
folder was lost, the veteran could not be subjected to the new 
and material evidence requirements of 38 U.S.C.A. § 5108.  
Thereafter, the RO reviewed the veteran's claim on a de novo 
basis and continued the prior denial of service connection for a 
liver disability, to include jaundice.  The claim was then 
returned to the Board for consideration.  The Board again 
remanded the claim in April 1998.  The veteran's claim was 
presented to the Board for a third time in October 1998, at which 
time it was again remanded for additional development.  It has 
now been returned to the Board.  


FINDINGS OF FACT

1.  The record does not include competent medical evidence of a 
nexus between a current liver disability and an injury or disease 
in service. 

2.  The veteran has been diagnosed with Gilbert's disease; this 
disease is defined in the medical evidence as a congenital 
disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a liver 
disability, to include jaundice, is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a liver disability, to 
include jaundice.  The veteran's claim for this disability was 
received in June 1995.  

The record indicates his original claims folder, potentially 
including his service medical records, was lost by the VA in 
approximately 1995.  It has not as yet been located.  However, 
the veteran has stated he was diagnosed with "yellow jaundice" 
and hepatitis while in the service in 1945, which resulted in 
scarring of the liver, according to his account.  

More recently, the veteran has been treated at VA medical 
facilities for a variety of disabilities.  An August 1995 report 
states the veteran has "medical findings supporting claim of SC 
hepatitis;" these include hepatosplenomegaly and elevated 
bilirubin, which were listed as provisional diagnoses.  No cause 
or date of origin was noted.  Outpatient treatment notes from 
March 1998 reflect a diagnosis of hyperlipidemia; again, no cause 
or date of onset was noted.  

The veteran was afforded a VA medical examination in June 1998.  
He reported no nausea, vomiting, or abdominal pain.  Upon 
physical examination, he was alert and oriented, without signs of 
jaundice, anemia, or cyanosis.  No stigmata associated with 
chronic liver disease was present.  Diagnostic tests were 
performed, and the veteran's PT, PTT, BUN, creatinine, and 
bilirubin were all within normal limits.  Alkaline phosphatase, 
AST, and ALT tests were also within normal limits.  His previous 
elevated bilirubin readings were described by the VA physician as 
"mild" and "insignificant."  A hepatitis B surface antigen 
check was normal, as was a hepatitis A serology test performed in 
1995.  Finally, a CT scan of the abdomen and liver spleen found 
no evidence of abnormality.  No scarring of the liver was 
indicated.  The examiner assessed the medical evidence and 
determined no evidence of hepatitis, residuals of hepatitis, 
chronic hepatitis, or any chronic liver disease was present.  
However, the presence of Gilbert's disease was suspected.  

An addendum to the June 1998 VA medical examination was filed by 
the examining VA physician in November 1998.  He again reported 
that the veteran has no chronic liver disability.  His probable 
diagnosis was Gilbert's disease, a congenital and hereditary 
disorder which is manifested by impaired pigment clearance in the 
absence of structural or functional liver disease.  This disease 
is a "benign and inconsequential abnormality," in the words of 
the examiner, and causes no health disability.  It also does not 
worsen or increase over time.  No other chronic liver disease was 
present, based on the medical evidence, according to the VA 
physician.  

Analysis

The veteran seeks service connection for a liver disability, to 
include jaundice.  The law provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Certain statutorily enumerated disorders, such as cirrhosis of 
the liver, may be presumed to have been incurred in service if 
they manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

However, the preliminary requirement for establishing entitlement 
to any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The U. S. Court of Appeals for Veterans Claims (Court) 
has defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the initial 
burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in what 
is in effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and of a 
nexus between the injury or disease in service and the current 
disability (medical evidence).  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Grottveit v. Brown, 5 Vet. App. 92 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  To be well grounded, a claim must be supported 
by evidence that suggests more than a purely speculative basis 
for an award of benefits; evidence is required, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

After a thorough review of the medical evidence, the veteran's 
claim for service connection for a liver disability must be 
denied as not well grounded.  

As is noted above, the veteran's service medical records were 
lost or destroyed while in the possession of the U.S. Government, 
and through no fault of the veteran.  Therefore, there is no 
medical evidence supporting his assertions of jaundice or another 
liver disability incurred during active duty.  Nevertheless, 
these assertions will be accepted as truthful for the purposes of 
this decision.  

More recently, the veteran was given provisional diagnoses of 
hepatosplenomegaly and elevated bilirubin; this was later 
described by a VA physician as Gilbert's disease, a congenital 
disability.  Accepting that the veteran was diagnosed with and 
treated for a liver disability during service, and he now has 
hepatosplenomegaly and elevated bilirubin, his claim remains not 
well grounded.  The evidence does not demonstrate that the 
veteran's current liver disability results from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); see Wade v. West, 11 Vet. 
App. 302, 305-6 (1998) (citing Caluza, supra).  The veteran 
states that he was diagnosed with a liver disability in 1945; 
this is 50 years prior to the current findings of 
hepatosplenomegaly and elevated bilirubin.  Evidence is required 
to establish that any current disability results from the in-
service diagnosis; this has not been provided, and the claim is 
therefore not well grounded.  Id.  

The veteran has argued that his in-service liver disability 
created scarring of the liver, and has resulted in chronic liver 
dysfunction.  However, as a layman, his statements regarding 
medical causation, diagnosis, or etiology are not binding on the 
Board, and do not well ground his claim.  See Pearlman v. West, 
11 Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

Furthermore, the veteran's current findings of hepatosplenomegaly 
and elevated bilirubin were attributed to Gilbert's disease by a 
VA physician, as stated in a June 1998 examination report and 
November 1998 addendum.  Gilbert's disease is congenital, 
according to the VA physician, and by law, a congenital defect is 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).   The VA physician 
also stated that aside from Gilbert's disease, the veteran has no 
chronic disability of the liver, and all appropriate medical 
tests and studies were normal.  These included a hepatitis B 
surface antigen check and a hepatitis A serology test, both of 
which were within normal limits.  Thus, a current liver 
disability for which service connection may be granted has not 
been demonstrated.  

The veteran has asserted that he was treated at the Richmond, 
Virginia, VA medical center in the 1970's and 1980's, and was 
told he had liver damage.  As such VA medical treatment records 
are considered to be in the constructive possession of the VA, 
they must be obtained prior to final adjudication of a veteran's 
claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO sent a 
records request to the VA medical center in Richmond, Va., but 
they had no record of the veteran's treatment.  The veteran has 
reported no other sources of evidence which the RO has yet to 
obtain.  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would demonstrate 
that his in-service bout with an unspecified liver disability 
resulted in a current disability.  38 U.S.C.A. § 1110 (West 
1991).  For this reason, his claim is not well-grounded, and must 
be denied on that basis.  See Wade, supra.  


ORDER

The veteran's claim for service connection for a liver 
disability, to include jaundice, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

